Citation Nr: 0314817	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head injury (to include mental confusion, 
depression, severe headaches and trouble sleeping).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In an October 1975 decision, the Board denied the 
veteran's appeal for   entitlement to service connection for 
as residuals of an inservice injury to include nervous 
disorder with headaches, and blackout spells.  

2.  Additional evidence submitted since the October 1975 
decision does not bear directly and substantially upon the 
subject matter now under consideration, is either cumulative 
or redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for residuals of head 
injury (to include mental confusion, depression, severe 
headaches and trouble sleeping).


CONCLUSIONS OF LAW

1.  The Board decision in October 1975 which denied 
entitlement to service connection for residuals of an 
inservice injury to include nervous disorder with headaches, 
and blackout spells was final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Additional evidence submitted since the October 1975 
decision is not new and material, and the claim of 
entitlement to service connection for residuals of head 
injury (to include mental confusion, depression, severe 
headaches and trouble sleeping) is not reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1975, the Board denied service connection for 
nervous disorder to include headaches and blackout spells as 
residuals of inservice injury.  In October 1998, the veteran 
petitioned to reopen his claim for service connection for 
residuals of head injury (to include mental confusion, 
depression, severe headaches and trouble sleeping). 

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
the evidence is new and material, VA must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002); and if the claim is 
reopened, the VA must determine whether VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001 and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed before August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the 1975 Board decision, the evidence 
included: the veteran's claim and statements, service medical 
records, and VA examination reports and hospital reports from 
1972 to 1974.  Service medical records revealed that the 
veteran sought medical attention and was observed for 
concussion in November 1961, following an attack by unknown 
assailants.  He was hospitablized in May 1962 following a 
vehicle accident in which he was thrown against the 
windshield and incurred multiple facial wounds and 
concussion.  He was released to duty five days after 
admission.  A July 1962 separation examination shows a 
"normal" neurologic and psychiatric evaluation.  The 
medical history which accompanies the examination reflects 
lacerations of the face from the 1962 automobile accident and 
no other sequela.  VA hospital records dated in 1972 and 1974 
show hospitalization and treatment for anxiety neurosis with 
depressive features and excessive alcohol abuse/addiction.

The Board, in the October 1975 decision, denied service 
connection for nervous condition, blackout spells, and 
headaches, claimed as residuals of head injuries during 
military service.  The Board held that the evidence then 
available revealed a diagnosis of alcoholism and anxiety 
neurosis, first clinically manifested after military service 
ended.  The Board's October 1975 decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the Board's October 1975 decision 
included VA examinations and medical records from 1984 to 
2002, Social Security records showing medical treatment from 
1978 to 1998, and statements from the veteran.  

In September and December 1984 evaluations, Dr. Wilson 
indicated that the veteran had a severe dependency upon 
alcohol, both depression and alcoholism triggered the other, 
and that there was the presence of brain damage that 
typically was due to toxicity from alcohol.  The evidence 
from Social Security shows treatment from 1978 to 1988 for 
major depression and alcohol dependence.

VA medical records dated March 1994 to August 1999 show the 
veteran was diagnosed with major depression, sleep onset 
myoclonus, and a history of alcoholism/dependence.  VA 
medical records from February 2001 to December 2002 also show 
treatment for anxiety, major depression.  However, the 
records do not contain any medical evidence or opinion 
associating any of veteran's current disabilities to include 
depression and sleep problems to any incident during the 
veteran's period of active military service to include an 
injury to the head therein.

The Board notes that although this medical evidence is new, 
in that it was not previously of record, it is cumulative in 
nature of the evidence of record at the time of the October 
1975 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The evidence submitted shows depression, blackouts, 
headaches, sleep problems, and alcoholism.  The evidence of 
record at the time of the October 1975 Board decision also 
included complaints and diagnoses of anxiety neurosis, 
blackouts, headaches, and alcoholism.  However, there is no 
medical documentation either prior to or subsequent to the 
October 1975 Board decision relating the veteran's nervous 
disorder to include depression, blackouts, headaches to the 
inservice head injury. 

The Board also considered the statements of the veteran in 
support of his claim.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
that is, what comes to him through their senses.  See Layno 
v.  Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that the veteran has the 
necessary medical training and/or expertise to diagnose the 
severity of a medical condition.  Thus, attempts to do so do 
not qualify as material evidence and, consequently, they are 
insufficient to reopen his claim.  See Pollard v. Brown, 
6 Vet. App. 11  (1993) (lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108 (1991)).  See also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).  Of equal or even greater significance, these 
contentions are the same as those previously made to the RO 
and the Board.  Thus, this evidence is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992). 

Thus, the Board finds that none of the evidence submitted 
since the October 1975 Board decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the claimant has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for residuals of head injury (to include mental confusion, 
depression, severe headaches and trouble sleeping).

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a May 2003 VCAA letter from RO 
and a supplemental statement of the case dated in May 2003.  
In particular, the May 2003 letter and supplemental statement 
of the case notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding any treatment 
for the claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to her claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records, VA examinations, and veteran's 
private doctor's medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence was not submitted to reopen a claim 
of entitlement to service connection for residuals of head 
injury (to include metal confusion, depression, severe 
headaches and trouble sleeping), thus the claim is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

